In a letter dated June 26, 1998, to the Clerk of the Appellate Courts, respondent Walter John Badke II, of Wichita, an attorney admitted to practice law in the state of Kansas, voluntarily surrendered his license to practice law in Kansas, pursuant to Supreme Court Rule 217 (1997 Kan. Ct. R. Annot. 232).
At the time respondent surrendered his license, there was a six-count complaint scheduled for a hearing before a panel of the Kansas Board for Discipline of Attorneys. The complaint contained allegations of not acting within the scope of representation, in violation of MRPC 1.2 (1997 Kan. Ct. R. Annot. 273); lack of diligence in handling a matter for clients, in violation of MRPC 1.3 (1997 Kan. Ct. R. Annot. 276); lack of communication with clients, in violation of MRPC 1.4 (1997 Kan. Ct. R. Annot. 282); and misconduct involving deceit or misrepresentation, in violation of MRPC 8.4(c) (1997 Kan. Ct. R. Annot. 366).
This court, having examined the files of the office of the Disciplinary Administrator, finds that the surrender of respondent’s license should be accepted and that respondent should be disbarred.
It Is Therefore Ordered that Walter John Badke II be and he is hereby disbarred from the practice of law in Kansas and his license and privilege to practice law are hereby revoked.
It Is Further Ordered that the Clerk of the Appellate Courts strike the name of Walter John Badke II from the roll of attorneys licensed to practice law in Kansas.
It Is Further Ordered that this order shall be published in the Kansas Reports, that the costs herein shall be assessed to respondent, and that respondent forthwith shall comply with Supreme Court Rule 218 (1997 Kan. Ct. R. Annot. 235).
Dated this 1st day of July, 1998.